On Motion for Rehearing.
Defendants in error in their motion for rehearing contend that as the opinion is written it would appear that the exceptions and reservations in the deed from Oldham  Burget to W. A. Hadden, trustee, were stated as part of the agreement of the parties which precedes them. We do not agree with such contention.
The quotation of the agreement concludes on page 8 of the opinion, and by proper marks is shown to be a quotation. Then appears the words of the writer, clearly shown to be such, with reference to the provisions of the deed to Hadden, trustee. Then follows, properly shown to be a quotation, the exceptions and reservations.
We have examined the different grounds presented in the motion for rehearing, and with the above statement are of the opinion that it should be overruled.